t c memo united_states tax_court thomas greendyk petitioner v commissioner of internal revenue respondent docket no filed date p failed to file a federal_income_tax return for the year r subsequently determined a deficiency and additions to tax which p then contested primarily on the basis of inapplicability of the filing requirement held p is liable for the deficiency determined by r and for additions to tax under sec_6651 and sec_6654 i r c philip a putman for petitioner jonae a harrison for respondent memorandum findings_of_fact and opinion wherry judge respondent determined a federal_income_tax deficiency for petitioner’s taxable_year in the amount of dollar_figure and additions to tax pursuant to sec_6651 and in the amounts of dollar_figure and dollar_figure respectively and pursuant to sec_6654 in the amount of dollar_figure after concessions the issues for decision are whether petitioner is liable for a deficiency in the amount of dollar_figure for the taxable_year whether petitioner is liable for additions to tax under sec_6651 and sec_6654 whether the court should impose a penalty sua sponte under sec_6673 findings_of_fact the exhibits admitted at trial are incorporated herein by this reference at the time this petition was filed petitioner resided in st davids pennsylvania in petitioner received dollar_figure in wages from unisys corporation unisys and dollar_figure in stocks bonds sales and interest from e trade securities inc unisys withheld unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure by answer respondent conceded the sec_6651 addition_to_tax and sought a correlative increase of dollar_figure in the sec_6651 addition_to_tax for a total of dollar_figure on grounds that the limitations contained in sec_6651 no longer applied the parties did not file a stipulation of facts dollar_figure in federal_income_tax from petitioner’s wages in as petitioner acknowledged in his petition he did not file a tax_return for this failure_to_file is also reflected by a form_3050 certification of lack of record dated date however during petitioner wrote a lengthy affidavit statement addressed to the internal_revenue_service purportedly with respect to the taxable_year containing tax_protester rhetoric respondent issued a notice_of_deficiency on date and determined the above-stated deficiency and additions to tax petitioner timely filed a petition disputing the determinations at trial petitioner did not personally appear nor did his representative introduce any evidence on his behalf respondent in contrast provided several documents in support of respondent’s position among other things respondent offered petitioner’s form_w-2 wage and tax statement for the taxable_year from unisys showing the amount_paid to petitioner and electronic representations of petitioner’s checks from unisys showing the amounts deposited the court on date filed as a petition a letter received from petitioner by an order dated date the court directed petitioner to file an amended petition complying with the rules of the court as to form and content of a proper petition petitioner filed an amended petition on date the copies of petitioner’s form_w-2 and electronic representations of petitioner’s checks from unisys for were continued opinion i contentions of the parties petitioner contends that he is not required to file a federal_income_tax return for specifically he asserts that he did not generate a sufficient amount of income to require him to file a return petitioner further argues that since he did not have an income_tax_liability for the previous tax_year he is not required to file estimated_taxes in addition petitioner has a history of espousing tax_protester arguments in opposition to the filing requirement of sec_6011 respondent claims that petitioner earned_income in the form of wages interest and capital_gain for since petitioner did not appear at trial nor did he or his counsel provide any evidence or documentation to the contrary respondent contends that the determination of petitioner’s tax_liability and additions to tax are correct ii petitioner’s income_tax_liability a general rules in general the commissioner’s determination of a taxpayer’s tax_liability is presumed correct and the taxpayer bears the burden of proving that respondent’s determination is improper continued accompanied by the affidavit of a legal assistant employed by unisys who certified that they were true and correct copies of the originals rule a 290_us_111 the presumption of correctness is appropriate where respondent has furnished evidence linking the taxpayer to the tax generating activity 910_f2d_1374 7th cir affg malicki v commissioner tcmemo_1988_559 the court is satisfied that respondent has provided sufficient evidence linking petitioner to the income underlying the statutory_notice_of_deficiency although sec_7491 may shift the burden to respondent in specified circumstances petitioner here did not satisfy the prerequisites under sec_7491 and for such a shift consequently except for additions to tax subject_to sec_7491 petitioner bears the burden of persuasion and the burden of production in this case b filing requirement the code imposes a federal tax on the taxable_income of every individual sec_1 gross_income for the purposes of calculating taxable_income is defined as all income from whatever source derived sec_61 every u s resident individual whose gross_income for the taxable_year equals or exceeds the exemption_amount is required to make an income_tax return sec_6012 petitioner had gross_income totaling dollar_figure from wages and at least dollar_figure from as previously mentioned respondent provided petitioner’s form_w-2 and electronic representations of checks from unisys showing amounts paid to petitioner investments for taxable_year the filing threshold for spouses filing a joint_return for taxable_year was dollar_figure petitioner’s gross_income exceeded the filing threshold for the taxable_year and petitioner was therefore required to file an income_tax return c petitioner’s taxable_income petitioner did not attend the trial nor did he file any briefs with the court in support of his position while petitioner’s counsel was present at trial to represent petitioner neither petitioner nor petitioner’s counsel offered any reason for petitioner’s absence presumably many facts relevant to a determination of petitioner’s taxable_income would be peculiarly within petitioner’s personal knowledge and purview the fact that petitioner did not appear at trial and did not call any witnesses or present any evidence is an indication that any facts which could have been presented by him at trial would have although petitioner does not allege that he was married at the end of petitioner indicated that his marital status on his form_w-4 employee’s withholding allowance certificate for was married in any case the filing threshold for for the single filing_status and married_filing_separately filing_status were even lower dollar_figure and dollar_figure respectively in the affidavit statement contained in the record petitioner makes reference to the constitutionality of the filing requirement our tax system the code and the tax_court have been firmly established as constitutional 737_f2d_1417 5th cir 611_f2d_1226 8th cir revrul_2005_19 2005_14_irb_819 been unfavorable to his position see 886_f2d_1237 9th cir affg 89_tc_72 6_tc_1158 the rule is well-established that the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable affd 162_f2d_513 10th cir see also little v commissioner tcmemo_1996_270 the wichita terminal presumption generally applies where the party failing to produce the evidence has the burden_of_proof petitioner had the opportunity to call witnesses to testify or testify himself on his behalf however petitioner did neither petitioner also chose not to participate in the stipulation process the court therefore sustains the deficiency determined by respondent iii additions to tax the commissioner bears the burden of production in any court_proceeding with respect to an individual’s liability for penalties or additions to tax sec_7491 to meet this burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty or addition_to_tax 116_tc_438 in instances where an exception to the penalty or addition of tax is afforded upon a showing of reasonable_cause the taxpayer bears the burden of showing such cause id pincite respondent also has the burden_of_proof with respect to any increases in amount over those shown in the notice_of_deficiency rule a sec_6651 provides for a 5-percent addition_to_tax for each month or portion thereof that the return is filed late not to exceed percent in the aggregate unless such failure_to_file on time is due to reasonable_cause and not due to willful neglect although not defined in the code reasonable_cause is viewed in the applicable regulations as the exercise of ordinary business care and prudence sec_301_6651-1 proced admin regs see also 469_us_241 willful neglect can be interpreted as a conscious intentional failure or reckless indifference united_states v boyle supra pincite with respect to sec_6651 penalties reliance on misguided constitutional beliefs is not reasonable 680_f2d_1268 n 9th cir see also 611_f2d_1226 8th cir based on the record in this case the court concludes that respondent’s relevant burdens of production and proof have been met specifically respondent provided a form_4340 certificate of assessment payments and other specified matters showing that petitioner did not file a return for the taxable_year petitioner has not provided any evidence that his failure_to_file was due to reasonable_cause therefore the court sustains the imposition of an addition_to_tax under sec_6651 sec_6654 provides for an addition_to_tax for failure to pay estimated income_tax where there has been an underpayment of estimated_taxes by a taxpayer in general taxes withheld on wages will be deemed a payment of estimated_tax with an equal part of such amount withheld deemed paid on each due_date for such taxable_year sec_6654 the record indicates that petitioner made estimated_tax payments for in the amount of dollar_figure however the correct payment amount for was dollar_figure and the court finds that petitioner’s estimated_tax payments were not sufficient to avoid an addition_to_tax petitioner did not appear at trial or submit a brief and he has therefore not demonstrated that his situation falls within any of the specified exceptions under sec_6654 therefore the court will enter a decision that petitioner is also liable for this addition_to_tax in the amount of dollar_figure as computed in respondent’s exhibit 6-r iv sec_6673 penalty sec_6673 allows this court to award a penalty to the united_states in an amount not in excess of dollar_figure for proceedings instituted by the taxpayer primarily for delay or for proceedings in which the taxpayer’s position is frivolous or groundless a petition to the tax_court or a tax_return is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir imposing penalties on taxpayers who made frivolous constitutional arguments in opposition to the income_tax courts have ruled that constitutional defenses to the filing requirement such as petitioner has apparently espoused are groundless and wholly without merit ginter v southern supra pincite see also williams v commissioner tcmemo_1999_277 morin v commissioner tcmemo_1999_240 sochia v commissioner tcmemo_1998_294 all of which imposed a sec_6673 penalty for tax_protester arguments groundless litigation diverts the time and energies of judges from more serious claims it imposes needless costs on other litigants once the legal system has resolved a claim judges and lawyers must move on to other things they cannot endlessly rehear stale arguments both appellants say that the penalties stifle their right to petition for redress of grievances but there is no constitutional right to bring frivolous suits see 461_us_731 103_sct_2161 76_led_277 people who wish to express displeasure with taxes must choose other forums and there are many available coleman v commissioner supra pincite respondent has not sought a sec_6673 penalty in this case and the court declines to impose such a penalty today petitioner did not submit any frivolous documents directed to the court although such arguments were submitted to petitioner’s employer unisys neither petitioner nor his attorney submitted a brief on petitioner’s behalf or presented any frivolous arguments the court therefore concludes that it is not appropriate to impose a penalty in the instant case but the court explicitly admonishes petitioner that he may in the future be subject_to a penalty under sec_6673 for any proceedings instituted or maintained primarily for delay or for any proceedings which are frivolous or groundless the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing and concessions made by respondent an appropriate decision will be entered for respondent with respect to the deficiency and additions to tax under sec_6651 and sec_6654 and for petitioner with respect to the addition_to_tax under sec_6651
